           Case 1:20-cv-09907-VSB Document 21 Filed 07/21/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
RUBEN RAMIREZ,                                            :                        7/21/2021
                                                          :
                                         Plaintiff,       :
                                                          :        20-CV-9907 (VSB)
                           -against-                      :
                                                          :              ORDER
SAKE II JAPANESE RESTAURANT, INC., :
et al.,                                                   :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on November 24, 2020, (Doc. 1), and filed affidavits showing

that service was effected on Defendant Bi Shun Dong on January 15, 2021, (Doc. 16); and that

service was effected on Defendant Sake II Japanese Restaurant, Inc. on January 15, 2021, (Doc.

17). After those Defendants failed to answer, Plaintiff obtained a certificate of default as to them

on April 1, 2021 (Doc. 19), and Plaintiff filed a notice of voluntary dismissal as to Defendant

Brixia Lu on April 14, 2021, (Doc. 20). Plaintiff, however, has taken no other action to

prosecute this case. Accordingly, if Plaintiff intends to seek a default judgment, he is directed to

do so in accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no

later than August 3, 2021. If Plaintiff fails to do so or otherwise demonstrates that he does not

intend to prosecute this litigation, I may dismiss this case for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b).

SO ORDERED.
         Case 1:20-cv-09907-VSB Document 21 Filed 07/21/21 Page 2 of 2


Dated:    July 21, 2021
          New York, New York             ________________________________
                                         VERNON S. BRODERICK
                                         United States District Judge
